Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Amendments to the claims do not overcome the previous cited prior art. Accordingly, Examiner has remapped certain claim limitations to citations that have not been considered or disputed by Applicant. Therefore arguments against the previous cited portions are moot.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 5-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Velipasaoglu et al. US 2016/0217022 A1 (hereinafter “Velipasaoglu”).
	Regarding claim 1, Velipasaoglu teaches: A monitoring apparatus for monitoring a computer system, comprising: [FIG. 13]
	at least one hardware processor; and a software program that is configured to, when executed by the at least one hardware processor, [FIG. 13 and 0090: “Flowchart 1300 can be implemented at least partially with a computer or other data processing system, e.g., by one or more processors configured to receive or retrieve information, process the information, store results, and transmit the results.”]
	collect performance data on a plurality of performance items related to performance of the computer system, [FIG. 13 and 0091: “At action 1310, the method includes assembling performance data for a multiplicity of metrics across a multiplicity of resources on a network, as described supra”]
circumstance-specific detector used to monitor a time series of performance data or to detect patterns in the time series of the performance data, as described supra” (Emphasis added).]
	access a job execution history that comprises, for each of a plurality of jobs executed by the computer system, a type of the job and an execution period of the job [FIG. 3 and 0058: “In one implementation, the feature extraction engine 112 can use a fixed length time window, such as 10 minutes, within which it can collects all other anomaly event candidates observed within the time window leading to the anomaly event candidate under evaluation along with their scores and the unique IDs of the circumstance-specific detector paths that generated the anomaly event candidates.” Also see paragraphs 0060-0061. Note, anomaly event candidates under evaluation have unique IDs. These unique IDs correspond to types of resources or performance metrics and/or a role of the computer in which an anomaly event candidate was observed. The events are evaluated based on a fixed time window, e.g., job execution history.]
	during a machine-learning period, [FIG. 3 and 0056: “The technology disclosed achieves this by implementing a subsequent machine-learned (ML) stage that combines the evidence from multiple circumstance-specific detectors and predicts future anomalous instances.”]
	use a portion of the performance data that represents normal behavior of the computer system to train a machine-learning model to output an outlier score that represents a degree of deviation, of performance data of the degradation performance items from a normal range, [FIG. 3 and 0057: “In particular, a time series of anomaly event candidates is produced at the feature extraction stage. Further, the feature extraction engine 112 generates feature vectors for the anomaly event candidates, which be used to train a classifier to classify a subset of the anomaly event candidates as anomalous 
	after the machine-learning period, apply the machine-learning model to target performance data of the degradation performance items to produce an outlier score for each of a plurality of cause events for each type of job and each execution period over a time period, and [FIG. 3 and 0058: “In one implementation, the feature extraction engine 112 can use a fixed length time window, such as 10 minutes, within which it can collects all other anomaly event candidates observed within the time window leading to the anomaly event candidate under evaluation along with their scores and the unique IDs of the circumstance-specific detector paths that generated the anomaly event candidates.”]
	output information on each of the plurality of cause events based on a temporal change in the produced outlier scores over the time period. [FIG. 3 and 0059: “In case where a particular circumstance-specific detector path generates multiple anomaly event candidates within a given time window under consideration, a function of the scores and observation times can be used to represent the feature value.”]
	Regarding claim 3, Velipasaoglu teaches: The monitoring apparatus for monitoring a computer system according to Claim 1, wherein at least one performance degradation cause model comprises a plurality of performance degradation cause models for a plurality of cause events, wherein the machine-learning model is applied to target performance data of the degradation performance items associated with each of the plurality of cause events, for each of the plurality of jobs, to produce an outlier score for each of the plurality of cause events and each of the plurality of jobs over the time period. [FIG. 13 and 0101: “…the method includes testing the noise model for outliers by identifying deviations from trend and periodicity of the monitored time series” (Emphasis added). Note, the noise model is used in action 1320 to train the classifier; FIG. 13 and 0117: “In further implementation, the event information includes a score associated with the anomaly event candidates that specifies a likelihood of the anomaly 
	Regarding claim 5, Velipasaoglu teaches: A monitoring apparatus for monitoring a computer system, the monitoring apparatus comprising: [FIG. 13]
	at least one hardware processor; and a software program that is configured to, when executed by the at least one hardware processor, [FIG. 13 and 0090: “Flowchart 1300 can be implemented at least partially with a computer or other data processing system, e.g., by one or more processors configured to receive or retrieve information, process the information, store results, and transmit the results.”]
	collect performance data on a plurality of performance items related to performance of the computer system, [FIG. 13 and 0091: “At action 1310, the method includes assembling performance data for a multiplicity of metrics across a multiplicity of resources on a network, as described supra”]
	during a machine-learning period, [FIG. 3 and 0056: “The technology disclosed achieves this by implementing a subsequent machine-learned (ML) stage that combines the evidence from multiple circumstance-specific detectors and predicts future anomalous instances.”]
	use a portion of the performance data that represents degraded performance of the computer system to train a machine-learning classifier to output a pattern score that represents a similarity to at least one reference pattern of performance items associated with degradation of an evaluation index; [FIG. 3 and 0057: “In particular, a time series of anomaly event candidates is produced at the feature extraction stage. Further, the feature extraction engine 112 generates feature vectors for the anomaly event candidates, which be used to train a classifier to classify a subset of the anomaly event candidates as anomalous instance data. In some implementations, the feature extraction engine 112 calculates a normalized anomaly score for each of the anomaly event candidates.” Also see figure 13 and paragraph 0092: “detect patterns in the time series of the performance data.” Note the method can monitor performance data or detect patterns in time series data of the performance data.]

	output a label associated with the reference pattern that is determined to be most similar to the target performance data. [FIG. 3 and 0059: “Subsequently, a simple feature vector can represent a list of the circumstance-specific detector path IDs mapped to the corresponding scores they produced. In case where a particular circumstance-specific detector path generates multiple anomaly event candidates within a given time window under consideration, a function of the scores and observation times can be used to represent the feature value.”]
	Regarding claim 6, Velipasaoglu teaches: The monitoring apparatus for monitoring a computer system according to Claim 5, wherein the software program is further configured to output information indicating a degree of contribution to the degradation of the evaluation index of each associated performance item, based on the target performance data. [0059: “Subsequently, a simple feature vector can represent a list of the circumstance-specific detector path IDs mapped to the corresponding scores they produced. In case where a particular circumstance-specific detector path generates multiple anomaly event candidates within a given time window under consideration, a function of the scores and observation times can be used to represent the feature value. In one implementation, such a function can be a maximum score. In another example, such a function can be a time weighted normalized total score.” See in view of figure 13 actions 1330-1360, i.e., feature vector.]
claim 7, Velipasaoglu teaches: The monitoring apparatus for monitoring a computer system according to Claim 6, wherein the information indicating a degree of contribution comprises a one-dimensional graph in which each degree of contribution of each associated performance item is indicated by a length. [FIG. 9 and 0085: “FIG. 9 is one implementation in which a monitored time series of performance data is treated as a Gaussian Process. In graph 900, deviations from a mean outcome of the Gaussian Process are used to identify specific instances as anomalies.”]
	Regarding claim 8, Velipasaoglu teaches: The monitoring apparatus for monitoring a computer system according to Claims 7, wherein the one-dimensional graph only comprises a degree of contribution of each associated performance item whose contribution is larger than a predetermined value. [FIG. 9 and 0085: “FIG. 9 is one implementation in which a monitored time series of performance data is treated as a Gaussian Process. In graph 900, deviations from a mean outcome of the Gaussian Process are used to identify specific instances as anomalies.” Note, only deviations from a mean outcome are shown. Some deviations are more significant than others, nevertheless, all shown instances are deviations from the mean, e.g., threshold.]
	Regarding claim 9, Velipasaoglu teaches: The monitoring apparatus for monitoring a computer system according to Claim 5, wherein the software program is configured to, when no reference pattern is similar to the target performance data, output information indicating a degree of contribution to degradation of the evaluation index of each associated performance item, based on the target performance data, and output a screen for accepting input of a label to be assigned to a new reference pattern representing the target performance data. [0063: “In some implementations, a supervised or semi-supervised learning method can be used to train a model for the prediction task performed at the prediction stage by the prediction engine 128. In particular, user feedback can be collected for a training set of anomaly event candidates, where the feedback can be explicit binary judgment labels (i.e. true or false anomaly), multi-grade judgment labels (e.g. strong anomaly, weak anomaly, no anomaly), or multi-
	Regarding claim 10, Velipasaoglu teaches: The monitoring apparatus for monitoring a computer system according to Claim 5, wherein the software program is further configured to: generate a plurality of reference patterns by grouping values of performance items in the portion of the performance data that represents degraded performance of the computer system based on features; and assign a label to each of the plurality of reference patterns based on the features. [FIG. 13 and 0096: “At action 1360, the method includes using the feature vectors for the anomalous instance data and explicit feedback from users exposed to a visualization of the monitored time series annotated with visual tags for at least some of the anomalous instances data to train the classifier, as described supra.”]
	Claim 11 is rejected based on the same citations and rationale given to claim 1.
	Regarding claim 12, Velipasaoglu teaches: The monitoring apparatus for monitoring a computer system according to Claim 1, wherein the software program is further configured to, for each of the plurality of jobs, select the cause event based on the temporal change that most closely matches a change in the execution period of the job. [FIG. 3 and 0060: “In another implementation, the feature extraction engine 112 considers performance data collected from the same resources or performance metrics (host, machine, application, service, or agent) as that of the performance data under consideration. For example, when generating feature vectors for anomaly event candidates detected in a CPU usage metric, correlated instances can be found and leveraged in a memory usage metric pool all the anomaly event candidates from all related metrics and resources at the clustering stage to generate feature vectors as described above.” (Emphasis added). In other words, performance data collected from the same resource is correlated (e.g., matched) and pooled together to generate feature vectors, i.e., scores.]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.